Citation Nr: 0506556	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than March 12, 
2002, for the assignment of a 60 percent rating for a low 
back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for PTSD and 
assigned a 10 percent rating effective December 28, 2001, and 
increased the veteran's disability rating for a low back 
disability to 60 percent, effective March 12, 2002.

This case was remanded for further development in June 2004.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for an evaluation in excess of 20 percent for the 
veteran's low back disorder was received at the RO on 
September 26, 2000.  

2.  A VA orthopedic examination conducted on March 12, 2002 
initially demonstrated low back symptomatology warranting an 
evaluation in excess of 20 percent for the veteran's low back 
disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 12, 
2002 for the grant of a 60 percent rating for the veteran's 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 
4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2004).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." VA's 
General Counsel has held that this aspect of Pelegrini 
constituted dicta.

In a letter dated in June 2004 the RO informed the veteran of 
the evidence needed to substantiate his current claims, and 
of who was responsible for obtaining what evidence. The VCAA 
notice letter, in conjunction with the statement of the case, 
told the veteran of his responsibility for submitting 
evidence, and thereby put him on notice to submit all such 
evidence in his possession.

In Pelegrini, the majority also found that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
However, the Court's remedy was remand so that the notice 
could be provided.  Id., at 120, 122-4.  The Court went on to 
say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id., at 120.  
The veteran received that remedy when the Board remanded the 
claim, and he was provided the July 2004 notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He neither submitted, nor reported any 
evidence in response to the notice.  If he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he had submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Moreover, it does not appear that any evidence relevant to 
the veteran's claim for an earlier effective date for a 60 
percent rating for his low back disability is available, but 
not yet associated with the claims folder. In this regard, in 
a letter received in January 2005, the veteran indicated that 
he had stated his case completely.  

Accordingly the Board will adjudicate the veteran's claim for 
an effective date earlier than March 12, 2002, for the 
assignment of a 60 percent rating for a low back disorder on 
the evidence now of record.  

Factual Basis  

In a rating decision dated in July 1993, the RO granted 
service connection for low back strain.  The claims folder 
contains no further evidence or communications referable to 
that disability until September 26, 2000.

On September 26, 2000, a letter from the veteran's 
representative was received indicating that the veteran 
wished to claim an increased rating for the low back 
disability, then rated as 20 percent disabling.  

On a VA examination conducted in October 2000 the veteran 
complained of constant low back pain that would sometimes 
radiate down his left leg and he also reported weakness and 
stiffness.  He reported flare-ups that were usually severe 
and were caused by overuse.  He apparently reported that a 
1998 MRI study showed a herniated disc.  Examination revealed 
no painful motion, muscle spasm, weakness or tenderness in 
the back.  Straight leg raising was negative bilaterally.  
The veteran had active flexion of 60 degrees in the lumbar 
spine with pain at 70 degrees.  Extension was normal at 30 
degrees.  Right and left lateral rotation was active to 25 
degrees with pain at 30 degrees.  Right and left rotation was 
35 degrees.  The veteran was said to have pain, fatigue, 
weakness and lack of endurance with pain having the major 
functional impact.  The diagnosis was lumbosacral strain 
manifested by loss of motion, pain, weakness, fatigue and 
lack of endurance in the lumbar spine.

An X-ray examination conducted in conjunction with the 
examination was interpreted as showing not evidence of 
spondylosis or spondylolisthesis.  The vertebral bodies and 
disc space heights were described as well maintained.

In a rating action of April 11, 2001, the RO denied the 
veteran's claim for an evaluation in excess of 20 percent for 
his low back disorder.  The veteran was informed of this 
rating decision in a letter dated April 11, 2001.  

The veteran filed a notice of disagreement with the April 
2001 rating action on June 20, 2001.  The RO thereafter sent 
the veteran a statement of the case regarding the issue of an 
increased rating for his low back disorder in January 2002.  
The veteran did not file a substantive appeal in response to 
this statement of the case.  

On VA orthopedic examination conducted on March 12, 2002, the 
veteran of back pain with exacerbations at times.  He was 
noted to have severe back pain at the time of the evaluation 
and he limped on the left side.  He was unable to rise from 
his chair with significant lower back pain radiating into the 
left leg.  He was noted to have difficulty with bending over, 
dressing and undressing, and tying his shoes. Evaluation 
revealed a loss of lumbar lordosis and paraspinal muscle 
spasm in the lower spine, more so on the left side.  Forward 
flexion was 30 degrees and extension was less than 10 
degrees.  Lateral bending was 10 degrees.  Straight leg 
raising was limited to 30 degrees in the right leg and 25 
degrees in the left leg with severe lower back pain.  Deep 
tendon reflexes were 1+ bilaterally and there was decreased 
motor power in the left foot dorsiflexion.  Sensation to 
pinprick was decreased in the left calf and left lateral 
foot.  The veteran could walk on his right toes, but had 
difficulty on the left.  He also had difficulty with left 
heel walking.  The diagnosis was, essentially, history of low 
back sprain with herniated discs at L3-L4 and L5-S1.  

In a rating action of April 2002, the RO increased the 
evaluation for the veteran's low back disorder from 20 
percent to 60 percent disabling, effective March 12, 2002.

Legal Analysis.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400 
(2004).  

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2004).

The rating action of April 2002 increased the rating for the 
veteran's low back disorder from 20 percent to 60 percent 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (2001). This code provided for a 20 percent evaluation 
for moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, and a 60 percent evaluation for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Prior to that date, the veteran's back disability was rated 
on the basis of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  That code provided for a 10 percent rating when 
lumbosacral strain was manifested by characteristic pain on 
motion.  A 20 percent evaluation required muscle spasm, and 
loss of lateral spine motion in a standing position.  The 
maximum rating, 40 percent, was provided if the disability 
was severe with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation  of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The evidence reflects that, on September 20, 2000, VA 
received a claim for an evaluation in excess of 20 percent 
for his service-connected low back disability.  The RO denied 
this claim in a rating of April 2001 and the veteran did not 
perfect a timely appeal from this rating action.  However, 
the receipt of new and material evidence within the one year 
appeal period after the claim, would serve to prevent the 
decision from becoming final.  Muehl v. West, 13 Vet App 159 
(1999); 38 C.F.R. § 3.156(b) (2004).  The March 2002 VA 
examination, which served as the basis for the 60 percent 
rating, was obviously new and material.  

The date of the veteran's claim is September 26, 2002.  As 
discussed above, the appropriate effective date for the 
increased rating turns on when it was factually ascertainable 
that an increase in disability had occurred.  

The only medical evidence of the veteran's disability prior 
to March 2002, consisted of the October 2000, examination.  
While the examination reported a history consistent with 
intervertebral disc disease, the examination revealed no 
findings of such disease, as is shown by the fact that 
intervertebral disc disease was not diagnosed, and the X-ray 
report contained no such findings.  The 60 percent evaluation 
required evidence of intervertebral disc disease that was 
pronounced.  Since there was no evidence of intervertebral 
disc disease, the veteran did not meet the criteria for a 60 
percent evaluation.  Thus the only relevant medical evidence 
prior to March 2002, did not contain findings needed for the 
60 percent rating under Diagnostic Code 5293.  

The Board notes the veteran's criticism regarding the 
adequacy of the examination conducted in October 2000.  
However, there is no other evidence that the veteran met the 
criteria for a 60 percent rating prior to March 12, 2002.  

Because the date of claim was prior to the date increase was 
factually ascertainable, the effective date is set in 
accordance with the date the increase was factually 
ascertainable.  38 C.F.R. § 3.400(o).  

In view of the above, it is apparent that March 12, 2002, is 
the earliest possible effective date for the assignment of a 
60 percent rating for the service connected low back 
disability.  


ORDER

An effective date earlier than March 12, 2002, for the 
assignment of a 60 percent rating for a low back disorder is 
denied.  


REMAND

In its June 2004 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to obtain copies of all records 
documenting the veteran's treatment for PTSD at the Boston 
Vet Center since 2000.  In response to a request for records, 
the Vet Center submitted a statement from the veteran's 
counseling therapist dated in February 2004, which 
essentially repeated information contained in a statement 
submitted earlier.  No clinical records of the veteran's 
treatment have been provided by the Vet Center.  When a 
medical professional submits a statement reporting treatment, 
VA is obligated to obtain the records of that treatment.  
Massey v. Brown, 7 Vet App 204 (1994).

In addition, the Board notes that the June 2004 remand 
instructed that the veteran be afforded a psychiatric 
examination with the claims folder available for review by 
the examiner.  The veteran was afforded a VA psychiatric 
examination in July 2004, but the claims folder was not 
available for review by the psychiatrist.  The veteran's 
representative has pointed out that the remand instructions 
were not complied with, and has argued that the claim should 
again be remained.  In the Board's opinion such a review by 
the psychiatrist is necessary prior to further appellate 
consideration of the veteran's claim for an increased rating 
for PTSD.  See Stegall v. West, 11 Vet App 268 (1998).

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  Obtain copies of all clinical records 
documenting the veteran's treatment for 
psychiatric symptoms at the Boston Vet 
Center from 2000 to the present.  If no 
clinical records are available, this 
should be so indicated.

2.  The claims folder should be submitted 
to the examiner who conducted the VA 
examination of July 6, 2004.  After a 
review of the claims folder, the examiner 
should submit an addendum to the July 
2004 examination containing any 
additional comments or alterations to the 
examination deemed appropriate.  

If the examiner who conducted the July 
2004 examination is not available, the 
veteran should be afforded a new 
psychiatric examination to assess the 
current severity of the service connected 
PTSD.  The claims folder must be provided 
to the examiner for review, and the 
examiner should acknowledge review such 
review.  

3.  Then, re-adjudicate the claim for an 
increased rating for PTSD.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


